ITEMID: 001-96104
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF KARPUKHAN v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Mykhaylo Buromenskiy;Peer Lorenzen;Renate Jaeger
TEXT: 4. By decisions of the Krasnyy Luch Town Court adopted between 2002 and 2005 the State Company “Tsentralna Zbagachuvalna Fabryka 'Yanivska' ” (ДВАТ «Центральна збагачувальна фабрика “Янівська”») was ordered to pay the applicants various amounts in salary arrears and other payments (see Annex I for details). The decisions in favour of the applicants remain unenforced.
5. The relevant domestic law is summarised in the Sokur v. Ukraine judgment (no. 29439/02, §§ 17-22, 26 April 2005).
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
